          Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 1 of 14




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-837V
                                    Filed: November 13, 2020
                                         UNPUBLISHED


    L.C, a minor by and Through her
    Guardian Ad Litem,

                         Petitioner,                          Joint Stipulation on Damages;
    v.                                                        haemophilus influenzae type B (HIB);
                                                              diphtheria-tetanus-acellular pertussis
    SECRETARY OF HEALTH AND                                   (DTaP); hepatitis B (Hep B);
    HUMAN SERVICES,                                           inactivated poliovirus (IPV);
                                                              pneumococcal conjugate (PCV);
                        Respondent.                           rotavirus; quadriplegia; transverse
                                                              myelitis


Danny Chia-Chi Soong, Law Office of Danny Soong, West Covina, CA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

       On September 9, 2014, petitioner filed a petition on behalf of her daughter, L.C.,
for compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered
quadriplegia secondary to transverse myelitis as a result of her receipt of haemophilus
influenzae type B (“HIB”), diphtheria-tetanus-acellular pertussis (“DTaP”), hepatitis B
(“Hep B”), inactivated poliovirus (“IPV”), pneumococcal conjugate (“PCV”), and rotavirus
vaccines on September 10, 2012. Petition at 1; Stipulation, filed November 13, 2020, at
¶ 4. Petitioner further alleges that the vaccines were administered within the United
States, that her daughter’s condition has persisted for more than six months, and that
there has been no prior award or settlement of a civil action for damages on behalf of
L.C. as a result of her condition. Petition at 1-4; Stipulation at ¶¶ 3-5. “Respondent
denies that the HIB, DTaP, Hep B, IPV, PCV, or rotavirus vaccines caused L.C. to suffer

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinaf ter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 2 of 14



from quadriplegia secondary to transverse myelitis, or any other injury or her current
condition ” Stipulation at ¶ 6.

        Nevertheless, on November 12, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages,
on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

      a. A lump sum of $1,712,099.07 in the form of a check payable to TNB
         Financial Services, as trustee of the grantor reversionary trust
         established for the benefit of L.C. This amount represents compensation
         for first year life care expenses ($513,804.07) and trust seed funds
         ($1,198,295.00). Stipulation at ¶ 8;

      b. A lump sum of $750,000.00 in the form of a check payable to petitioner
         as guardian/conservator of the estate of L.C. for the benefit of L.C. This
         amount represents compensation for lost future earnings and pain and
         suffering. Stipulation at ¶ 8;

      c. A lump sum of $2,612,770.08 in the form of a check payable jointly to
         petitioner and Oklahoma Health Care Authority and mailed to:

                    Oklahoma Health Care Authority
                    Third Party Liability Unit
                    4345 N. Lincoln Blvd.
                    Oklahoma City, OK 73105
                    Attn: Lisa Duncan
                    OKCA Case #: 629341

          Petitioner shall endorse this check to the Oklahoma Health Care Authority.
          Stipulation at ¶ 8;

      d. A lump sum of $94,996.00 in the form of a check payable jointly to
         petitioner and the South Carolina Department of Health and Human
         Services, and mailed to:

                    DHHS Reporting and Receivables
                    P.O. Box 8355
                    Columbia SC 29202-9189
                    Attn: Melissa Andrade
                    Case Number: C-20-001209

           Petitioner shall endorse this check to the South Carolina Department of
           Health and Human Services. Stipulation at ¶ 8; and


                                            2
          Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 3 of 14



        e. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the stipulation. Stipulation at ¶ 8.

These amounts represent compensation for all items of damages that would be
available under § 15(a).

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision. 3


IT IS SO ORDERED.

                                         s/Daniel T. Horner
                                         Daniel T. Horner
                                         Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     3
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 4 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 5 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 6 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 7 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 8 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 9 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 10 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 11 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 12 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 13 of 14
Case 1:14-vv-00837-UNJ Document 79 Filed 12/08/20 Page 14 of 14
